DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to arguments/amendments filed for U.S. Application No. 15/450809 on November 08, 2021.

Status of Claims
2.	Claims 1-15 and 17 are pending.
	

Response to Arguments
3.	The Applicant’s arguments are not persuasive. 

On Pg. 11-12 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Moreover, the recited features (e.g., claim l's "receiving, by a query optimizer, a query stream comprising a first plurality of queries from one or more applications via the network; and if the first plurality of queries are different from a second plurality of queries of a previously optimized query stream, determining, by the query optimizer, relationships among the first plurality of queries, wherein each of the relationships is associated with a prior probability; generating, by the query optimizer, predicted representation of the first plurality of queries based on the relationships with the corresponding prior probabilities; selecting, by the query optimizer, based on the predicted representation, at least two queries from the received query stream; optimizing, by the query optimizer, the received 




On Pg. 11-12 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “None of the references teach or suggest the above-quoted claim features for at least the following reasons. For example, in the rejection of previous claim 5, the Office Action implies that neither Gordon nor Burns teaches but relies on Finkelstein to show that the re-writing reduces number of query statements. Finkelstein in para. [0064] discloses "removal of stop words, stemming and alphabetical reordering of the canonical forms of the remaining terms. As shown in FIG. 4, the fresh queries "snow in london", "snows in london", and "is there snow in london" have the same canonical representation, "london snow"." The Office Action on page 15 also alleges that "Removing all words from queries would remove the query and therefore reduce the queries." However, Finkelstein's teachings of shortening a length of a fresh query and the Office Action's alleged removal of an entire query still do not constitute "combining the at least two 


Examiner replies that the 35 U.S.C. 103, rejection is taught by the cited references.  Applicant states “Examiner replies that the 35 U.S.C. 101, rejection is maintained. Col. 6 Lines 24-26 Burns discloses generating potential queries from the identified terms of the predictive query. Col. 6 Lines 7-21 Burns discloses the query predictor generating a predictive queries by combining terms from potential queries. Each predictive query is formed based upon predetermined topics that are potential queries. Col. 5 Lines 1-2 Burns discloses the query predictor stores the query into the query corpus.  The query corpus is seen as the database engine. Each predictive query based upon combining terms form potential queries is seen as a single query that is representative of as least some of queries. Generating a predictive query by combining terms from potential queries is seen as re-writing each subset of queries into one query.


Applicant
Applicant is encouraged to contact the Examiner to discuss the application in light of compact prosecution.




Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	Representative independent claim 1 recites: 
1.  A method implemented on a machine having at least one processor, storage, and communication platform connected to a network for optimizing query streams, comprising: 
receiving a query stream comprising a plurality of queries from one or more applications via the network; 
determining relationships among the plurality of queries, wherein each of the relationships is associated with a prior probability; 
generating predicted representation of the plurality of queries based on the relationships with the corresponding prior probabilities; 
selecting, based on the predicted representation, at least one subset of queries from the received query stream; 
after receiving the query stream and prior to communicating with a database, optimizing the received query stream, by at least re-writing each of the at least one subset of queries into one query; 
and updating prior probabilities based on queries in the optimized query stream; 
and communicating with the database to send the optimized query stream to the database.	

Claims 1-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining query based upon past query relationships, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 



A human can identify past queries/questions and create a new a query/question based upon the past queries/questions. Example, how many types of apples exist? New query/question…. how many type of red apples exist? This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 


The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 


Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method implemented on a machine having a processor and storage, independent claim 6 recites a system having a processor and storage and independent claim 11 recites a machine readable tangible and non-transitory medium. 
 

Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 

Yes. When read as a whole, the recited limitations are directed to receiving a query, determining relationships between the query and previous queries and assigning a probability to the queries, generating a prediction of the queries, selecting a prediction, rewriting the original query based upon the selected prediction, updating the prior probabilities and sending the query to be executed. A person mentally evaluating received instructions that include interactions, mentally identifying data and 

All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 

 A human can receive a question/query, identify past queries/questions that are related to the received question/query, assign a weight/number to the past queries/questions, prediction/guess which past queries are most similar to the received query, select the a prediction/guess query, then rewriting the received query based upon the selected prediction/guess and executing the rewritten query. Example of received query, how many types of apples exist? Related queries, how many types of red apples exist, how many types of green apples exist, how many fruit are similar to applies New query/question…. how many type of red apples exist?

Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 

The claim(s) 1, 6 and 11 recites the additional elements of a processor, memory, “…connected to a network” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “communicating with the database” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 




Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) and further in further view of Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’) and Burns et al. U.S. Patent No. 9,043,319 (herein as ‘Burns’).

As to claim 1 Gordon teaches a method implemented on a machine having at least one processor, storage (Par. 0051 Gordon discloses a processor and storage); and communication platform connected to a network for optimizing query streams, (Fig. 5 and Par. 0073 Gordon discloses a network); comprising: 
receiving by a query optimizer a query stream comprising a first plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database);
Gordon does not teach but Finkelstein teaches if the first plurality of queries are different from a second plurality of queries of a previously optimized query stream; determining by the query optimizer relationships among the first plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0028 Finkelstein discloses using rules to detect fresh requires that are similar to recent popular information request to establish a relationship to different which words from the recent popular information request to add to the fresh query.  The fresh queries are the first plurality of queries. The recent popular information request are seen as second queries.   Par. 0029 Finkelstein discloses the fresh queries are presented with query suggestions from the recent popular information request that increases the likelihood the fresh query will locate relevant information);
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The 
Gordon teaches generating by the query optimizer predicted representation of the first plurality of queries based on the relationships with the corresponding prior probabilities (Par. 0054 Gordon discloses a model is generated based upon the logical relationships of the queries);
Finkelstein teaches selecting by the query optimizer based on the predicted representation at least two queries from the received query stream, (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms into different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a different representation.  Par. 0028-0029 Finkelstein discloses fresh queries use the canonical representation to provide query suggestions which increases the likelihood of providing query suggestions that will assist users in find the information they seek. The increased likelihood of locating relevant results using the query suggestion is seen as optimizing the query stream);
Gordon in combination with Finkelstein does not teach but Burns teaches after receiving the query stream and prior to communicating with a database (Col. 10 
Optimizing, by the query optimizer, the received query stream, by reducing a number of the first plurality of queries by combining the at least two queries into one query, wherein the single query includes at least part of content included in each of the least two queries; (Col. 6 Lines 24-26 Burns discloses generating potential queries from the identified terms of the predictive query. Col. 6 Lines 7-21 Burns discloses the query predictor generating a predictive queries by combining terms from potential queries. Each predictive query is formed based upon predetermined topics that are potential queries. Col. 5 Lines 1-2 Burns discloses the query predictor stores the query into the query corpus.  The query corpus is seen as the database engine. Each predictive query based upon combining terms form potential queries is seen as a single query that is representative of as least some of queries. Generating a predictive query by combining terms from potential queries is seen as re-writing each subset of queries into one query).

Finkelstein teaches and updating by the query optimizer, the prior probabilities based on queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score for the queries. Par. 0056 Finkelstein discloses the highest individual popular scores are grouped together to form a group popularity score.  The group popularity score is seen as the prior probability.  Par. 0076 Finkelstein discloses updating scores of the individual queries based upon popularity that occurred to account for the time different between the current time and the time interval used to identify the popular past queries. The updated individual scores will cause the group score to be updated).
 And communicating by the query optimizer, with a remote database to send the optimized query stream to the remote database to reduce communication between the one or more applications and the remote database  (Col. 4 lines 66 and Col. 5 Lines 1-3 Burns discloses the query predictor identifies new queries to add to the query corpus. Adding new queries prevents the search engine from having to search for the information. The query corpus is seen as the database. The new queries are seen as optimized query stream).

As to claim 2 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
In addition Finkelstein wherein the received queries are associated with features provided by the applications (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).

As to claim 3 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
In addition Finkelstein teaches wherein the re-writing is processed by using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).

As to claim 5 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
In addition Burns teaches further comprising: if the first plurality of queries are same as the second plurality of queries, retrieving, without communicating with the remote database, from a local database of the query optimizer, data that is returned by the remote database according to the previously optimized query stream and is stored by the local database; and outputting the retrieved data (Col. 8 Lines 41-52 Burns discloses a predictive cache that stores previously optimized queries.  

As to claim 6 Gordon teaches a system, having at least one processor, storage (Par. 0051 Gordon discloses a processor and storage); and a communication platform connected to a network for optimizing query streams (Fig. 5 and Par. 0073 Gordon discloses a network); comprising: 
A query receiver implemented by a processor and configured for receiving a query stream comprising a first plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database); 
Gordon does not teach but Finkelstein teaches a query relationship determiner implemented by a processor and configured if the first plurality of queries are different from a second plurality of queries of a previously optimized query stream, for determining relationships among the first  plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0028 Finkelstein discloses using rules to detect fresh requires that are similar to recent popular information request to establish a relationship to different which words from the recent popular information request to add to the fresh query.  The fresh queries are the first plurality of queries. The recent popular information request are seen as second queries.   Par. 0029 Finkelstein discloses the fresh queries are presented with query suggestions from the recent popular information request that increases the likelihood the fresh query will locate relevant information);

Gordon teaches a query simulator implemented by a processor and configured for if the first plurality of queries are different from the second plurality of queries, generating a predicted representation of the plurality of queries based on the relationships with the corresponding prior probabilities (Par. 0054 Gordon discloses a model is generated based upon the logical relationships of the queries);
Finkelstein teaches query writing module implemented by a processor and configured for if the first plurality of queries are different from the second plurality of queries, selecting based on the predicted representation at least one subset of queries from the received query stream (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms indo different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a 
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein).
Gordon in combination with Finkelstein does not teach but Burns teaches (Col. 10 Lines 25-30 Burns discloses a query related to events that are happening right now. A query related to events happening right now is seen as a query stream. Col. 4 lines 66 and Col. 5 Lines 1-3 Burns discloses the query predictor identifies new queries to add to the query corpus. Identified new queries are seen as queries that are received and not yet sent to the query corpus. Col. 5 Lines 23-25 Burns discloses the query predictor generating modifications to the received queries. Col. 6 Lines 65-67 Burns discloses the query manager controls the query predictor. The query managers receives the generated potential queries and decides when to replace the potential queries in the query corpus. Deciding when to replace a potential query with newly generated potential queries is seen as prior to communicating with a database);
optimizing the received query stream, by reducing a number of the first plurality of queries by combining the at least two queries into a single query, wherein the single query includes at least part of content included in each of the least two queries (Col. 6 Lines 7-21 Burns discloses the query predictor generating a predictive queries by combining terms from potential queries. Each predictive query is formed based upon predetermined topics that are potential queries. Col. 5 Lines 1-2 Burns discloses the query predictor stores the query into the query corpus.  The query corpus is seen as the database engine. Each predictive query based upon combining terms form potential queries is seen as a single query that is representative of as least some of queries. Generating a predictive query by combining terms from potential queries is seen as re-writing each subset of queries into one query).
Gordon and Burns are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the predictive queries of Burns, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide real-time search results that identifies relevant content (Col. 4 Lines 410-44 Burns).
Finkelstein teaches and query updater implemented by a processor and configured for if the first plurality of queries are different from the second plurality of queries, updating the prior probabilities based on the plurality of queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score 
And communicating with a remote database to send the optimized query stream to the remote database to reduce communication between the one or more applications and the remote database (Col. 4 lines 66 and Col. 5 Lines 1-3 Burns discloses the query predictor identifies new queries to add to the query corpus. Adding new queries prevents the search engine from having to search for the information. The query corpus is seen as the database. The new queries are seen as optimized query stream).


As to claim 7 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 6.
In addition Finkelstein teaches wherein the received queries are associated with features provided by the applications (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).


In addition Finkelstein teaches wherein the query writing module combines the subset of queries using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).

As to claim 10 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 6.
In addition Finkelstein teaches wherein the query receiver is implemented by a processor and further configured for if the first plurality of queries are same as the second plurality of queries, retrieving, without communicating with the remote database, from a local database of the query optimizer, data that is returned by the remote database according to the previously optimized query stream and is stored by the local database; and outputting the retrieved data (Col. 8 Lines 41-52 Burns discloses a predictive cache that stores previously optimized queries.  In response to a query request matching the queries within the predictive cache will yield search result being provided by the predictive cache).

As to claim 11 Gordon teaches a machine-readable tangible and non-transitory medium having information for database operation, (Par. 0068 Gordon discloses a computer readable storage medium); when read by the machine, causes the machine to perform the following: 
receiving a query stream comprising a first plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database); 
Gordon does not teach but Finkelstein teaches if the first plurality of queries are different from a second plurality of queries of a previously optimized query stream; determining relationships among the first plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0028 Finkelstein discloses using rules to detect fresh requires that are similar to recent popular information request to establish a relationship to different which words from the recent popular information request to add to the fresh query.  The fresh queries are the first plurality of queries. The recent popular information request are seen as second queries.   Par. 0029 Finkelstein discloses the fresh queries are presented with query suggestions from the recent popular information request that increases the likelihood the fresh query will locate relevant information);
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein);
Gordon teaches generating a predicted representation of the first plurality of queries based on the relationships with the corresponding prior probabilities (Par. 
Finkelstein teaches selecting based on the predicted representation at least two queries from the received query stream (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms indo different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a different representation.  Par. 0028-0029 Finkelstein discloses fresh queries use the canonical representation to provide query suggestions which increases the likelihood of providing query suggestions that will assist users in find the information they seek. The increased likelihood of locating relevant results using the query suggestion is seen as optimizing the query stream).
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein).
optimizing the received query stream, by reducing a number of the first plurality of queries by combining the at least two queries into a single query wherein the single query includes at least part of content included in each of the least two queries (Col. 6 Lines 7-21 Burns discloses the query predictor generating a predictive queries by combining terms from potential queries. Each predictive query is formed based upon predetermined topics that are potential queries. Col. 5 Lines 1-2 Burns discloses the query predictor stores the query into the query corpus.  The query corpus is seen as the database engine. Each predictive query based upon combining terms form potential queries is seen as a single query that is representative of as least some of queries. Generating a predictive query by combining terms from potential queries is seen as re-writing each subset of queries into one query).
Gordon and Burns are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the predictive queries of Burns, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide real-time search results that identifies relevant content (Col. 4 Lines 410-44 Burns).
Finkelstein teaches and updating the prior probabilities based on the plurality of queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score for the queries. Par. 0056 Finkelstein discloses the highest individual popular scores are grouped together to form a group popularity score.  The group 
And communicating with a remote database to send the optimized query stream to the remote database to reduce communication between the one or more applications and remote database  (Col. 4 lines 66 and Col. 5 Lines 1-3 Burns discloses the query predictor identifies new queries to add to the query corpus. Adding new queries prevents the search engine from having to search for the information. The query corpus is seen as the database. The new queries are seen as optimized query stream).

As to claim 12 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the received queries are associated with features provided by the applications, while the received queries are unable to be associated with features provided by the applications are not being re-written (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).

As to claim 13 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 11.
 wherein the re-writing is processed by using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).

As to claim 15 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the information, when read by the machine, causes the machine to further perform the following: if the first plurality of queries are same as the second plurality of queries, retrieving, without communicating with the remote database, from a local database of the machine, data that is returned by the remote database according to the previously optimized query stream and is stored by the local database (Col. 8 Lines 41-52 Burns discloses a predictive cache that stores previously optimized queries.  In response to a query request matching the queries within the predictive cache will yield search result being provided by the predictive cache).


7.	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) in combination with Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’), Burns et al. U.S. Patent No. 9,043,319 (herein as ‘Burns’) and further in view of Lin et al. U.S. Patent No. 8,949,242 (herein as ‘Lin’).


Gordon in combination with Finkelstein and Burns does not teach but Lin teaches wherein a number of queries included in the optimized query stream is less than a number of queries included in the selected subset of queries (Col. 7 Lines 35-43 Lin discloses combining the queries into a single semantic representation. Each of the combined queries are seen as a main topic. The main topic is seen as a representation of the query).
Gordon and Lin are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the improvement of updating relevant data changes of Lin, to present only user relevant content. The suggestion/motivation to combine is that it would be obvious to try in order to identify and distinguish the most important and relevant segments from segments that does not behave in a statistically expected way (Par. 0004 Lin).


8.	Claim(s) 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) in combination with Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’), Burns et al. U.S. Patent No. 9,043,319 (herein as ‘Burns’), and further in view of Colossi et al. U.S. Patent Application Publication No. 2004/0215626 (herein as ‘Colossi’).


As to claim 4 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
In addition Finkelstein teaches wherein the re-writing is processed by a library between the application programming interface and the database (Par. 0045 Finkelstein discloses a set of rules used to reformulate the queries);
Gordon in combination with Finkelstein and Burns does not teach but Colossi teaches and the library being Java database connectivity (JDBC) fusion (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).
Gordon and Colossi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include improvement of relational databases of Colossi, to allow systems to analysis data more effectively. The suggestion/motivation to combine is that it would be obvious to try in order to improve performance of relational database (Par. 0024-0026 Colossi).

As to claim 9 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 6.
Gordon in combination with Finkelstein and Burns does not teach but Colossi teaches wherein the query writing module is a library of Java database connectivity (JDBC) fusion between the applications and database (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).


As to claim 14 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the combining is processed by a library between the application programming interface and the database (Par. 0045 Finkelstein discloses a set of rules used to reformulate the queries);
Gordon in combination with Finkelstein and Burns does not teach but Colossi teaches and the library being Java database connectivity (JDBC) fusion (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).
Gordon and Colossi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include improvement of relational databases of Colossi, to allow systems to analysis data more effectively. The suggestion/motivation to combine is that it would be obvious to try in order to improve performance of relational database (Par. 0024-0026 Colossi).


Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saurabh et al. U.S. Patent Application Publication No. 2017/0132276 (herein as ‘Saurabh’). Saurabh discloses automatic partitioning is disclosed. A set of previously run queries is obtained. The set of previously run queries is analyzed to determine one or more query fragments from the set of previously run queries. One or more partitions are generated at least in part by using the obtained query fragments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  February 11, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/